Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 was filed and being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 8, 10, 11, 13 and 15 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10 – 12 and 14 - 18 of U.S. Patent No. US Patent 10,215,855 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent reads over the instant claims as discussed below. 
With regards to claim 1, patent claim 12 reads even more narrower than the instant claim 1. It would have been obvious to reword the patent claim to specify that the first vehicle broadly just be an object as claimed to more precisely get broader coverage. As such, the patent still covers the rewording of the instant claim.
With regards to claim 2, patent claim 15 reads on instant claim 2 except for that the patent refers to the second vehicle while the instant claims refer to the vehicle. The difference is based on the fact that the patent already defined the object as instantly claimed as the first vehicle. Thus, the language is solely based on being consistent with labeled terms not scope. 
With regards to claim 3, patent claim 10 reads on most of the “at least a portion of” listed and as such reads over the instant claims. 
With regards to claim 4, patent claim 12 claims both a first vehicle and a second vehicle. 
With regards to claim 5, patent claim 10 list clothing as broadly claimed in instant claim 5.
With regards to claim 6, patent claim 16 reads over instant claim 6.
With regards to claim 7, patent claim 17 reads over instant claim 7 with a difference being patent claim 18 recites the second coating is positioned beneath a first coating while the instant claim 7 recites underlies. Both terms suggest the second coating be situated under the first. As such, patent claim 17 reads on instant claim 7.
With regards to claim 8, patent claim 18 reads over the combination of instant claim 8 dependent on claim 7. 
With regards to claim 10, patent claim 14 reads over instant claim 10 while the patent more specifically points to the first vehicle while the instant claim broadly claims an object. As such, patent claim 14 reads on instant claim 10.
With regards to claim 11, patent claim 1 reads over instant claim 11 with the implicit step of emitting electromagnetic radiation in the wavelength from 700nm to 2500nm with the recitations of illumining an object with NIR which is understood by one skill in the art to be from 700 to 2500 nm. As such, it would have been obvious to a person of ordinary skill in the art to modify the patent claim to add the instant nominal region to properly define NIR with the actually spectrum 700 to 2500 nm as is well known.
With regards to claim 13, patent claim 15 reads over instant claim 13 with the rewording of with vehicle to second vehicle solely based on the fact that the patent already referred to the object as first vehicle. The rewording was only to further specify the object and to continue with consisted labeling. As such, patent claim 15 still reads over instant claim 13.
With regards to claims 15 and 16, the instant claims more narrowly define the NIR spectrum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to narrow the wavelength as claimed in order to more precisely claim the wavelength of interest, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties.
With regards to claim 17, patent claim 11 reads over instant claim 11. 
With regards to claim 18, patent claim 10 list clothing as broadly claimed in instant claim 18. Although the instant claim claims more in the alternative, the patent still reads since the patent includes clothing.
With regards to claim 19, the instant claims that the radiation source and/or the radiation detector are components of a lighting imaging detection and ranging system. Patent claim 1 cab also be broadly called an imagining and ranging system.  
With regards to claim 20, patent claim 3 reads on instant claim 20.
Claims 11 – 14, 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 7, 13, 18 and 20 of U.S. Patent No. 10,641,895 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent reads over the instant claims as discussed below.
With regards to claim 11, patent claim 1 reads over instant claim 11 with the implicit step of emitting electromagnetic radiation in the wavelength from 700nm to 2500nm with the recitations of illumining an object with NIR which is understood by one skill in the art to be from 700 to 2500 nm. As such, it would have been obvious to a person of ordinary skill in the art to modify the patent claim to add the instant nominal region to properly define NIR with the actually spectrum 700 to 2500 nm as is well known.
With regards to claim 12, patent claim 2 reads over instant claim 12.
With regards to claim 13, patent claim 17 reads over instant claim 13 with the difference being the patent claim couples the detector to a vehicle while the instant claim recites mounting the detector to the vehicle. Both terms broadly include combining, fixing, setting or fastening the detector to the vehicle. As such, the patent claim reads over the instant claim.
With regards to claim 14, patent claim 18 reads over instant claim 14.
With regards to claims 17 and 20, patent claims 13 and 4 read over instant claims 17 and 20, respectfully.
With regards to claim 18, patent claim 11 list many of the claimed objects as broadly claimed in instant claim 18. Although the instant claim claims more in the alternative, the patent still reads since the patent includes most of what listed together in the alternative.  
Claims 1, 2, 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 9 of U.S. Patent No. 10,901,086 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent reads over the instant claims as discussed below.
With regards to claim 1, patent claim 15 reads over instant claim 1 with even more narrower claim language. For example, patent claim 15 already defined the instant claim object as a first vehicle and patent claim 15 additionally adds a NIR detector positioned so as to detect NIR electromagnetic radiation reflected form the second vehicle. Although, the patent claim is narrower than instant claim 1, patent claim 15 still covers instant claim 1 as broadly claimed. It would have been obvious to narrow the limitation to create a claim with a different embodiment as needed. 
With regards to claim 2, patent claim 15 specified a NIR source is positioned in the first vehicle and the NIR detector is positioned to detect NIR reflected from the second vehicle. As such, patent claim 15 covers instant claim 2.
With regards to claim 4, patent claim 15 already defined that the object comprised a second vehicle as instantly claimed in instant claim 4.
With regards to claim 9, patent claim 13 reads over instant claim 9.


Allowable Subject Matter
Claims 1 – 20 would be allowed, if and only if the double patenting rejection above was overcome.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claims 1 and 11, the prior art on record fails to expressly disclose or render obvious a system for detecting proximity of an object in a path of a vehicle or a method for increasing a detection distance of a surface of an object illuminated by a NIR electromagnetic radiation comprising an object in the path of a vehicle, wherein the object is at least partially coated with a NIR reflective coating that increases a NIR detection distance 
specifically by at least 15% as measured at a wavelength in a NIR range as compared to the same object coated with a color matched coating which absorbs more of the same near-IR radiation, wherein the color matched coating has a ΔE color matched value of 1.5 or less when compared to the near-IR reflective coating, as measured using an integrating sphere with D65 Illumination, 10° observer with specular component included, in combination with the rest of the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884